Beck, J.
Erom the evidence contained in the record in this case it appears that the plaintiff (who sues for having been illegally ejected from a passenger-train while, as he claims, he was rightfully on the same as a passenger) took passage on a train of the defendant railroad company to be transported from a point in Georgia to a point in Tennessee, and, not having purchased a ticket, tendered a certain amount in money for his fare. According to the undisputed evidence, as shown by the de-. fendant’s passenger-traffic sheet, which witnesses testified was then in effect, the amount tendered by the plaintiff was less than that which the conductor had a right to demand of a passenger who had failed to procure a ticket and was paying the train rate. The evidence further showed, beyond controversy, that the plaintiff’s failure to purchase a ticket at the initial point was not due to any failure upon the part of the *120railroad company to afford ample opportunities for the procurement of the same, but was due entirely to the failure of the passenger to exercise the slightest degree of diligence in endeavoring to procure it. Under these circumstances the conductor had the right, and it was his duty, to eject the passenger from the train; and having done so without the exercise of undue force or violence, the plaintiff was not entitled to recover any amount as damages, and a verdict finding for him, although the amount found was small, was without evidence to support it; and the motion for a new trial, made by the defendant company after the verdict, should have been sustained and the verdict set aside. It was error to overrule the motion for a new trial, and the judgment is reversed. Georgia Southern & Florida R. Co. v. Asmore, 88 Ga. 529 (15 S. E. 13, 16 L. R. A. 53); Southern Railway Co. v. Fleming, 128 Ga. 241 (57 S. E. 481). Judgment reversed.
July 17, 1914.
Action for damages. Before Judge Patterson. Fannin superior court. July 25, 1913.
D. W. Blair and William Butt, for plaintiff in error.
George F. Gober and Charles H. Griffin, contra.

All the Justices concur.